Citation Nr: 0702400	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-41 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to May 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  A videoconference hearing was 
held before the undersigned in January 2006.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

A December 2003 VA clinical record reflects that the veteran 
receives Social Security (SSA) disability benefits.  As 
medical records considered in conjunction with the SSA award 
may contain information that has bearing on the claim and are 
constructively of record, they must be secured and considered 
before a determination is made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The record also notes a history of a 
psychiatric hospitalization at Cedar Vista Hospital.  If 
available, records of the hospitalization should be obtained.

Furthermore, the December 2003 VA clinical record reflects a 
diagnosis of PTSD related to "military service."  The 
psychiatric interview only discussed the veteran's report of 
a rape in service and another incident of attempted assault.  
In a statement received in June 2005, the veteran reported an 
additional stressor of witnessing a helicopter accident in 
1966 with the pilot going overboard the ship.  Verification 
of this alleged stressor is necessary.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided notice of what type of information and evidence 
was needed to substantiate his claim seeking service 
connection, but was not notified of the criteria for 
establishing a disability rating or effective date of award.  
Since the case is being remanded anyway, there is the 
opportunity to correct these notice deficiencies.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be given appropriate 
notice regarding effective dates of awards and 
the criteria for rating PTSD in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran must be advised that he has 
provided insufficient detailed information 
regarding his claimed stressor of witnessing a 
helicopter accident in 1966 with the pilot 
going overboard the ship, and that if he seeks 
to establish service connection for PTSD, he 
must identify with some specificity (date, 
ship and unit involved, description of event, 
any other identifying information concerning 
any other individuals involved, etc.) of the 
stressor event on which such claim is based.  
If he provides the necessary information, the 
RO should arrange for verification of this 
stressor event.

3.  The RO should obtain the records of the 
veteran's psychiatric treatment at Cedar Vista 
Hospital, his complete VA clinical records 
from March 2004 to the present, and copies of 
the medical records considered in the 
determination on his application(s) for SSA 
disability benefits.

4.  The RO should arrange for any further 
development suggested by the results of the 
development sought, then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement of 
the case and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


